Citation Nr: 1804987	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-12 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether an education debt resulting from the overpayment of Veterans Retraining Assistance Program (VRAP) in the amount of $549.33 was properly created.  


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office and Education Center in St. Louis, Missouri (RO) .  

A July 2016 Board decision determined that the discontinuance of VRAP benefits from January 21, 2014 was proper, but remanded the related question of whether the education debt from the overpayment of VRAP benefits in the amount of $548.33 was properly created for an accounting of relevant education benefits paid to the Veteran from January 2014 to March 2014.  The requested development has been completed, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 


FINDINGS OF FACT

1.  The discontinuance of VRAP benefits from January 21, 2014 was proper.  

2.  The overpayment of VRAP benefits for the period from January 21, 2014 to January 31, 2014 in the amount of $548.33 was validly created.  


CONCLUSION OF LAW

The overpayment of VRAP education benefits from January 21, 2014 to January 31, 2014 in the amount of $548.33 was properly created and is valid.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 711, § 211 (November 21, 2011); 38 U.S.C. §§ 501, 3015(a)(1), 3452(b), 5107(b) (2014); 38 C.F.R. 
§§ 1.911, 21.4136 (b), 21.4270, 21.7135(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that general due process concerns have been satisfied in connection with the appeal with regard to the validity of an overpayment of VRAP benefits. See 38 C.F.R. §§ 3.103 (b)(3)(i), 3.105(h) (2017).  In a March 2014 decision, the RO informed the Veteran that VRAP benefits were being stopped on January 21, 2014 because his school reported that he had reduced his enrollment below full-time, and as a result, he was overpaid for the period from January 21, 2014 to January 31, 2014 in the amount of $549.33.  In March 2014, the Veteran appealed the decision to stop his benefits and contested the validity of the debt.  The Veteran was issued a statement of the case which addressed the question of entitlement to VRAP benefits from January 21, 2014 and the validity of the debt and the Veteran was afforded an opportunity to present information and evidence in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained in this case.  Thus, the Board finds that the Veteran has been afforded appropriate due process notification and assistance regarding the issue on appeal.  

The Veteran disputes the validity of the overpayment of VRAP education benefits for the period from January 21, 2014 to January 31, 2014 in the amount of $548.33.

A claimant has the right to dispute the existence and amount of the debt. 
38 U.S.C. § 501 (2014); 38 C.F.R. § 1.911 (c) (2017).  

The term "overpayment" refers to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

The Veteran was afforded the opportunity to participate in VRAP, which provided education assistance to eligible unemployed veterans.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 711, § 211 (November 21, 2011).  In pertinent part, an eligible veteran was entitled to up to 12 months of retraining assistance provided by the VA to pursue a program of education for training, on a full-time basis offered by a community college or a technical school designed to provide training for a high-demand occupation.  Id; 38 C.F.R. § 21.4270.  In order to maintain the benefit, each participating veteran was required to certify to the VA enrollment in a requisite program for each month he received the benefit.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 711 (November 21, 2011).  The authority of the VA to pay such benefits was finite with an end date of March 31, 2014.

In pertinent part, the Veteran was awarded VRAP education benefits from January 2014 to March 2014.  An accounting of the Veteran's benefits payments shows that he received benefits at a monthly rate of $1,648.00 beginning January 13, 2014.  See also January 2014 VA Letter to the Veteran (showing the award of benefits for the period beginning January 13, 2014 and ending March 31, 2014).  The record shows that the Veteran withdrew or unenrolled from a course which he had registered for on January 21, 2014.  This reduction in credit hours resulted in a change in the Veteran's student status, from full-time to part-time, as defined by the educational institution.  

The Board found in a July 2016 decision, that the discontinuance of VRAP benefits from January 21, 2014 was proper.  Because the Board previously addressed the question of whether the discontinuance of VRAP benefits were proper, to include the question of whether there were mitigating circumstances, the Board need not readdress this issue.  The Board will, therefore, address the remaining question of whether the overpayment in the calculated amount of $549.33 was properly created.  The Board notes that an April 2014 statement of the case and subsequent documents erroneously identified the amount of the overpayment as $548.33; however, the March 2014 decision on appeal identifies the overpayment amount as $549.33, and the Board finds that this amount is consistent with the accounting obtained on remand.   

The record shows that the Veteran was awarded and issued a single payment in the amount of $1,648.00 for the period beginning January 13, 2014.  As a result of the discontinuance of VRAP benefits from January 21, 2014, which the Board has found to be proper, the Veteran received an overpayment for the period from January 21, 2014 to January 31, 2014.  Because the Veteran was in receipt of VRAP education benefits to which he was not entitled during this time period, the Board finds that the overpayment debt was validly created.  

The record indicates that the monthly award of benefits received by the Veteran in January 2014, in the amount of $1,648.00, was pro-rated to determine the amount of the overpayment.  The calculation was based on an average of 30-day month (365 days per year/12 months).  VRAP benefits were, therefore, paid at a rate of $54.93 per day in January 2014.  Thus, for the 10 days from January 21, 2014 to January 31, 2014, the Veteran received benefits in the amount of $549.33 to which he was not entitled.  For these reasons, the Board finds for the period January 21, 2014 to January 31, 2014 a valid debt, in the amount of $549.33 was created.  The appeal is, therefore, denied.  


ORDER

The overpayment of VRAP benefits in the amount of $549.33 was properly created and is valid.    




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


